UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6829



THERON JOHNNY MAXTON,

                                              Plaintiff - Appellant,

          versus

NURSE BRETZ, of Kirkland Correctional Institu-
tion; NURSE STANLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-96-382-3-6BC)


Submitted:   July 25, 1996                 Decided:   August 12, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se.       James E. Parham, Jr.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for a preliminary injunction in this 42 U.S.C. § 1983 (1988)

action. We have reviewed the record and the district court's opin-

ion accepting the magistrate judge's recommendation and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Maxton v. Bretz, No. CA-96-382-3-6BC (D.S.C. Apr.
16, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2